                                                                       
                                                EXHIBIT 10.10

 

DESCRIPTION OF ANNUAL INCENTIVE ARRANGEMENTS
FOR SECTOR PRESIDENTS OF
INGERSOLL-RAND COMPANY LIMITED
 

            There is no formal Plan document setting forth these arrangements. 
However, the Compensation Committee of the Board of Directors will approve bonus
arrangements for the Sector Presidents annually which will be dependent upon the
performance of the Sector Presidents' respective business plans in two
categories; a set of financial objectives based on planned Sales, Operating
Income, Free Cash Flow and Return on Invested Capital, and a set of individual
objectives, which are based on plans to improve organizational effectiveness,
for both their respective sector and the enterprise.  Discretionary bonuses may
be paid in the event that minimum performance thresholds are not met.

 